DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 3rd, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on November 5th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 3-6, 12, and 16-17 were amended. Claims 1-20 are currently pending. 
Claim 5 was rejected under 35 U.S.C. 112(b) as being indefinite. Claim 5 has been amended. The rejection of claim 5 under 35 U.S.C. 112(b) has been overcome and is withdrawn.
Response to Arguments
Applicant’s arguments, filed on November 5th, 2021, with respect to the amended features of claims 1, 12, and 16 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 12, and 16 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on November 5th, 2021. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “the first carrier and the second carrier are configured from laminated glass comprising a plurality of glass layers” in combination with the rest of limitations recited in claim 1.
Regarding to claim 12, the prior art fails to anticipate or render obvious the limitations including “supporting the wafer in a first carrier, the first carrier being supported in turn by a second carrier, the first and second carriers formed from laminated glass comprising a plurality of glass layers” in combination with the rest of limitations recited in claim 12.
Regarding to claim 16, the prior art fails to anticipate or render obvious the limitations including “the first core layer is sandwiched between the first cladding layer and the second cladding layer of the first carrier, each of the first cladding layer, the second cladding layer, and core layer of the first carrier comprising glass” in combination with the rest of limitations recited in claim 16.
Claims 2-11, 13-15, and 17-20 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/VU A VU/Primary Examiner, Art Unit 2828